                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PLEXXIKON INC.,                                    Case No.17-cv-04405-HSG (EDL)
                                                        Plaintiff,
                                   8
                                                                                            ORDER ON DISCOVERY DISPUTE
                                                 v.                                         REGARDING LAB NOTEBOOKS
                                   9

                                  10     NOVARTIS PHARMACEUTICALS                           Re: Dkt. Nos. 104, 105
                                         CORPORATION,
                                  11                    Defendant.
                                  12
Northern District of California




                                              At the hearing on the discovery dispute over Plaintiff Plexxikon Inc.’s requests for
 United States District Court




                                  13
                                       documents relating to the “core molecular structure” of the compounds claimed in the patents-in-
                                  14
                                       suit, Plaintiff stated that it sought the production of lab notebooks regarding encorafenib.
                                  15
                                       Encorafenib is a drug that Defendant Novartis Pharmaceuticals Corporation was developing but
                                  16
                                       later divested in connection with its acquisition of GlaxoSmithKline’s oncology portfolio in 2015.
                                  17
                                       The Court ordered the parties to file supplemental briefs on the relevance of the lab notebooks,
                                  18
                                       which they filed on December 5, 2018.
                                  19
                                              Based on the supplemental briefs, it appears that encorafenib contains the same “core
                                  20
                                       molecular structure” as the claimed compound – that is, a sulfonamide with its nitrogen attached to
                                  21
                                       a halogenated phenyl. The only argument Defendant raises to rebut this conclusion is based on the
                                  22
                                       declaration of Dr. Phil S. Baran, who opined that “encorafenib . . . cannot fall within the scope of
                                  23
                                       the claims of the ‘640 or ‘539 patent at least because the phenyl ring of encorafenib contains an
                                  24
                                       impermissible chlorine substituent at a position on the phenyl ring that must be a hydrogen in the
                                  25
                                       ‘640 and ‘539 patent claims . . . ” Baran Decl., ¶ 15. This evidence only supports a finding that
                                  26
                                       encorafenib does not infringe the patents, not that the core molecular structure is absent. Since
                                  27
                                       encorafenib contains the core molecular structure, the lab notebooks are relevant to at least
                                  28
                                   1   damages for the same reasons set forth in the Court’s November 30, 2018 order.

                                   2          Defendant has not established that producing the lab notebooks will be burdensome, much

                                   3   less result in a burden that is out of proportion to the needs of the case. Accordingly, Defendant is

                                   4   ordered to produce the lab notebooks regarding encorafenib within fourteen days of this order.

                                   5

                                   6          IT IS SO ORDERED.

                                   7   Dated: December 11, 2018

                                   8

                                   9
                                                                                                    ELIZABETH D. LAPORTE
                                  10                                                                United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
